COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Bumgardner
Argued at Richmond, Virginia


STEVEN E. HALL
                                                          MEMORANDUM OPINION∗ BY
v.      Record No. 0432-04-2                          CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                               OCTOBER 12, 2004
DEBORAH D. HALL


                  FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                                Timothy J. Hauler, Judge

                 Renay M. Fariss for appellant.

                 No brief or argument for appellee.


        Steven E. Hall (husband) appeals the trial court’s dismissal of his appeal from an order of

the Juvenile and Domestic Relations District Court of Chesterfield County (the juvenile court)

finding him in contempt and establishing an arrearage amount of $50,000. The trial court found that

he had not perfected his appeal because he failed to post a $50,000 appeal bond pursuant to Code

§ 16.1-296(H). Husband contends that he appealed only the contempt finding and thus he was not

required to post the entire bond. We hold that Code § 16.1-296 requires an appeal bond under the

facts of this case, and affirm.

                                         I. BACKGROUND

        “On appeal, we construe the evidence in the light most favorable to [wife], the prevailing

party below, granting to [her] evidence all reasonable inferences fairly deducible therefrom.”

Donnell v. Donnell, 20 Va. App. 37, 39, 455 S.E.2d 256, 257 (1995) (citing McGuire v.

McGuire, 10 Va. App. 248, 250, 391 S.E.2d 344, 346 (1990)).

        ∗
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       On April 30, 2001 the juvenile court held a hearing on several contested issues, including

husband’s rule to show cause against wife regarding visitation, his request to decrease child

support and eliminate spousal support, and wife’s rule to show cause against husband for

non-payment of support. Both of husband’s motions were denied, and he was found in contempt

for failing to pay his support with the arrearage set at $50,000. The “record of proceedings”

indicates that a $50,000 bond was set as the arrearage amount and an additional $5,000

appearance bond. Husband posted the $5,000 bond and was released from jail to return to Texas.

       On appeal the trial court determined that no final order had been entered and on

November 28, 2001, remanded the case to the juvenile court for the entry of an order consistent

with its ruling. On April 10, 2003 the juvenile court issued an order, nunc pro tunc to April 30,

2001, finding husband in contempt, and again set a $50,000 bond for “any appeal of the

arrearage amount” and a $5,000 appearance bond. On April 18, 2003, husband again appealed

the civil support proceedings and the finding of contempt but posted only the $5,000 bond.

       Wife then filed a motion to dismiss husband’s appeal. Citing Mahoney v. Mahoney, 34
Va. App. 63, 537 S.E.2d 626 (2000) (en banc), wife argued that husband’s appeal should be

dismissed for his failure to file the $50,000 appeal bond required by Code § 16.1-296:

               Since the appeal from the Juvenile Court to the Circuit Court is an
               appeal de novo, Mr. Hall cannot choose to bifurcate his appeal by
               appealing the Show Cause and other portions of the Order but not
               that part of the Order establishing a support arrearage. In fact, the
               Notices of Appeal filed by Mr. Hall in no way exclude from his
               appeal the arrearage determination. They are general notices of
               appeal with no limiting language whatsoever.

After a hearing on the matter, the trial court found that:

               The Court at this time finds that the appeals in this matter,
               although noted, were not properly perfected. And in accordance
               with Mahoney and Walker [sic], on which this court relies in
               rendering this decision, the Court finds it has no jurisdiction and
               accordingly must dismiss the appeals.

                                                -2-
        The trial court issued an order dismissing the appeal on January 20, 2004. Husband

appeals from this order.

                                           II. ANALYSIS

        On appeal, husband argues the trial court erred in dismissing his appeal because he intended

to appeal only the finding of contempt. He argues that Code § 16.1-296(H) requires payment of

such a bond only when the specific issues of a support arrearage or payment of support are

appealed. We hold that under the facts of this case, husband was required to post the $50,000 bond

in order to perfect his appeal.

        Code § 16.1-296(H) provides, in pertinent part:

                No appeal bond shall be required of any party appealing from an
                order of a juvenile and domestic relations district court except for
                that portion of any order or judgment establishing a support
                arrearage or suspending payment of support during pendency of an
                appeal. In cases involving support, no appeal shall be allowed
                until the party applying for the same or someone for him gives
                bond, in an amount and with sufficient surety approved by the
                judge or by his clerk if there is one, to abide by such judgment as
                may be rendered on appeal if the appeal is perfected or, if not
                perfected, then to satisfy the judgment of the court in which it was
                rendered. Upon appeal from a conviction for failure to support or
                from a finding of civil or criminal contempt involving a failure to
                support, the juvenile and domestic relations district court may
                require the party applying for the appeal or someone for him to
                give bond, with or without surety, to insure his appearance and
                may also require bond in an amount and with sufficient surety to
                secure the payment of prospective support accruing during the
                pendency of the appeal. An appeal will not be perfected unless
                such appeal bond as may be required is filed within 30 days from
                the entry of the final judgment or order.

        We addressed a factually analogous issue in our en banc decision in Mahoney. In that case,

the father was found in contempt on mother’s rule to show cause issued against him for failing to

pay child and spousal support, medical bills and attorney’s fees. The juvenile and domestic

relations district court entered judgment for $151,902.52, the amount in arrears due to mother.

Father appealed to the circuit court, challenging the lower court’s jurisdiction to enter the order and
                                                  -3-
the validity of the order. He specifically indicated his intention not to appeal the arrearage amount.

When he failed to post bond, the trial court granted wife’s motion to dismiss the appeal and we

affirmed. See 34 Va. App. at 65, 537 S.E.2d at 627.

        In Mahoney, like the instant case, the father argued on appeal to this Court that since he did

not appeal the arrearage amount, he was not required to post bond under Code § 16.1-296(H). We

held:

                In this case, the order Mahoney appealed from the juvenile court to
                the circuit court established a support arrearage he owed to his
                former wife. Thus, Mahoney’s appeal from the juvenile court’s
                order was necessarily subject to the jurisdictional requirement of
                Code § 16.1-296(H), which requires an appeal bond “for that
                portion of any order establishing a support arrearage.”

                    In addition, not only is the substantive issue of support
                arrearages logically related to, and inherent in, Mahoney’s
                challenge to the jurisdiction of the court and the claimed invalidity
                of “all orders entered,” but the law governing appeals from courts
                not of record also provides a well established legal foundation for
                the imposition of bond. An appeal from a court not of record is
                tried de novo. Such an appeal transfers the entire record to the
                circuit court for retrial as though the case had been originally
                brought there. Upon transfer, the order and judgment of the lower
                court are annulled.

                   It follows that because no case or judgment exists in the lower
                court, and because the circuit court upon appeal acts as the tribunal
                of original jurisdiction, it must address and dispose of all issues
                raised by the petitioner in the lower court. . . .

                   The policy underlying the requirement of appeal bonds is clear.
                An appeal bond provides assurances that any judgment that may be
                rendered on appeal, if perfected, will be satisfied. . . .

                   In summary, we hold that the JD&R order from which appellant
                appealed addressed only one subject, viz., that of support
                arrearages. As such, Mahoney’s failure to post bond under Code
                § 16.1-296(H) was fatal to his appeal.

Id. at 66-68, 527 S.E.2d at 627-28 (internal citations and footnote omitted).




                                                 -4-
        All three of our primary justifications for ruling in Mahoney that Code § 16.1-296(H)

required the father to post the monetary bond to perfect his appeal dictate the same result in this

case. First, as in Mahoney, the substantive issue of support arrearages is “logically related to, and

inherent in” the support issues and contempt finding father appealed in the instant case, because the

contempt finding was based on father’s failure to pay support. Id. at 66, 527 S.E.2d at 627.

Additionally, the notice of appeal specifically lists both civil support proceedings as well as civil

contempt as the issues on appeal. Second, the circuit court’s standard of review is de novo in the

instant case, as in Mahoney. Thus, our reasoning that an appeal from the juvenile and domestic

relations district court to the circuit court may not under these circumstances be bifurcated also

applies in this case. Third, the policy consideration concerning bond we outlined in Mahoney, that

an appropriate bond provides assurance that any judgment obtained would be covered, also applies

in the instant case. See also Commonwealth v. Walker, 253 Va. 319, 485 S.E.2d 134 (1997). Thus,

we hold that father’s failure to post bond was fatal to his appeal and that the trial court properly

dismissed it.

        Accordingly, we affirm the judgment of the trial court.

                                                                                              Affirmed.




                                                  -5-